Citation Nr: 9928270	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-22 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a sacro-iliac 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Attorney at Law, Charles L. 
Holsworth


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his brother


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1939 to 
October 1945.

The veteran's claims file has been misplaced.  According to 
statements from the veteran, the file was lost in the early 
1990's.  A note in the file refers to the possibility that 
some of the veteran's records may have been destroyed in a 
1974 fire at the National Personnel Record Center.  
Regardless of when or how the file was lost, only a partial 
reconstruction of the veteran's file is available for review 
by the Board of Veterans' Appeals (Board) at this time.  

It appears the veteran has, for some years, been service 
connected for a sacro-iliac disorder that is currently rated 
10 percent disabling.  This case is now on appeal before the 
Board following denial of the veteran's claim for an 
increased rating for that disorder.  A transcript of the 
veteran's November 1998 RO hearing is on file, and a 
Supplemental Statement of the Case (SSOC) was issued in June 
1999.  The SSOC included discussion of the current evidence 
and the law applicable to the veteran's claim   

While the veteran has indicated that he is represented by 
both the American Legion and the private attorney noted 
above, our review of the file indicates that it was the 
private attorney who represented the veteran at his November 
1998 hearing before the Decision Review Officer at the RO.  
In addition, all correspondence from VA, including the June 
1999 SSOC, has been sent to the private attorney and not to 
the American Legion.  The law permits an attorney to 
represent a claimant as to a particular issue, even where 
there is a general appointment of a service organization in 
effect.  See 38 C.F.R. §§ 14.629(c), 14.631(c)(1).  As it 
appears that the private attorney has been operating as the 
veteran's sole representative, with the veteran's consent, 
with respect to the issue now before the Board, we have 
identified the attorney as the veteran's representative 
herein. 

On review of the reconstructed claims file, the Board notes 
the veteran has asserted that he has submitted new and 
material evidence sufficient to reopen previously denied 
claims of service connection for hearing loss and tinnitus.  
These issues were discussed during the November 1998 hearing, 
and the claims were denied by the RO in an April 1999 
decision.  The veteran and his private attorney were notified 
shortly thereafter.  Careful scrutiny of the numerous 
statements submitted subsequent to the April 1999 denial 
reveals no clear indication that the veteran ever expressed 
disagreement with the RO's decision regarding these issues.  
While the veteran still has time to indicate his desire to 
initiate an appeal of this decision by submitting a Notice of 
Disagreement (NOD), it has certainly not been shown that the 
Board has jurisdiction over those issues at this time.  The 
issues regarding hearing loss and tinnitus are therefore 
referred to the RO for action deemed appropriate.      


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The record reflects that the veteran's service-connected 
sacro-iliac disorder is manifested by degenerative disk 
disease at L5-S1, a slight decrease in range of motion with 
complaints of low back pain radiating into the left leg, no 
indication of flare-ups requiring rest, and with no evidence 
of neurological symptomatology.
 

CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for the veteran's service-connected sacro-iliac disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.71a, including Diagnostic 
Codes 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted above, the veteran's file was lost and had to be 
reconstructed by the RO.  Unfortunately, the complete record, 
including evidence from the veteran's period of active duty, 
evidence documenting past levels of severity of the sacro-
iliac disorder, and evidence of the initial grant of service 
connection, is not on file for the Board to review.   

An AGO Form 53-55 indicates that the veteran served on active 
duty from September 1939 to October 1945. 

An October 1946 letter from C.W. Dixon, M.D., indicated that 
the veteran had been under his care since separation from 
service, that physical examination revealed a separation of 
his sacro-iliac joint, and that the veteran had a history of 
an inservice fall.  

In a January 1950 letter, Vincent B. Hall, M.D., reported 
that he treated the veteran on numerous occasions for a back 
injury that was incurred while he was in the military 
service.  Dr. Hall stated that it was his impression that 
this was an intervertebral disc injury.  He reported that the 
injury caused the veteran to leave work and change 
occupations because stooping and lifting were often 
impossible.  Dr. Hall further reported that, during the last 
six months, the veteran's discomfort had become more intense.  

A copy of a February 1950 letter from the veteran's father, 
who was also his employer, indicates that the veteran had to 
have his duties changed to lighten his work load due to a 
back injury received while he was in service.   

Records from the Greater Pittsburgh Rehab Hospital reveal 
that the veteran was treated from July to August 1990 for 
lumbosacral degenerative joint disease.  On initial 
evaluation, symptoms were noted to include difficulty getting 
up from a seated position and pain that seemed to radiate 
around to the right side.  Physical examination revealed that 
range of motion of the lumbar spine was to 65 degrees on 
flexion, to 15 degrees on extension, and to 17 degrees (left) 
and 15 degrees (right) on side bending.  There was minimal 
limitation of motion on rotation.  Deep tendon reflexes 
(DTR's) were noted to be intact and strength was reportedly 
normal for bilateral lower extremities.  The examining 
therapist noted that the veteran had a long history of low 
back symptoms that have recently shown exacerbation 
interfering with his functional activities.  Objective 
evaluation demonstrated slight postural anomalies and 
decreased active range of motion of the lumbar spine.  
Neurological tests were noted to be negative although 
hamstrings demonstrated tightness in PSLR (prone straight leg 
raising) tests.  Records of frequent outpatient physical 
therapy sessions were on file.  On the discharge summary, it 
was noted that the veteran had no specific complaints 
regarding low back pain.  At that time, active range of 
motion testing showed that the veteran was able to flex to 73 
degrees, extend to 24 degrees, bend to the side to 20 degrees 
on the right and to 15 degrees on the left.  Minimal 
limitation was seen on rotation.   

Financial records attached to the veteran's file appear to 
indicate that, as far back as January 1991, the veteran has 
been receiving monthly benefits for a service-connected 
disorder rated 10 percent disabling under Diagnostic Code 
5294 (for sacro-iliac injury and weakness).  

Complaints of back pain were noted on June 1996 VA outpatient 
records documenting treatment for claudication in the legs.     

A July 1996 record indicated that the veteran submitted a 
claim for an increased rating for his service-connected back 
disorder.  Records were requested for the period from 1986 to 
1996.  

A February 1998 report showed that a search of 1945 hospital 
records from the Surgeon General's office did not reveal any 
documents indicating that the veteran had a back problem.

In March 1998 statements, the veteran's attorney noted that, 
over the years, the veteran had submitted numerous records 
from physicians, including Drs. Sherman and Millron.  He 
reported that these physicians treated the veteran for 
recurrent herniated discs and the like, in the late 1940's.  

A June 1998 letter from the RO to the veteran indicated that 
service connection had previously been granted for a sacro-
iliac condition, which is currently evaluated as 10 percent 
disabling.   

During his November 1998 RO hearing, the veteran reported 
that he fell and hurt his back during service in January 
1944.  He stated that he was treated for the condition during 
service and that X-rays were taken.  He noted that he 
continued receiving treatment for back problems through the 
remainder of his period of service, and he indicated that he 
still had back and leg problems when he separated from 
service.  He testified that he filed a claim for service 
connection for his back problem soon after discharge.  He 
reported that he was treated for back problems by Dr. Dixon 
in 1946 and by Dr. Hall in 1950.  It was noted that the 
veteran had submitted several statements from friends and 
relatives regarding his back problems.  He stated that the 
back disorder has become worse over the years and that he had 
treatment in 1990 at the Pittsburgh Rehabilitation Hospital.  
It was noted that the veteran first became aware that his 
file was missing sometime in 1995.  Regarding his current 
problems, the veteran asserted that his back pain varies in 
severity and sometimes necessitates the use of medication.  
His brother and wife testified regarding the increase in 
severity of the veteran's back disorder.  His wife noted that 
the veteran had complaints of pain going down his leg.  

On VA examination in January 1999, the veteran reported that, 
since 1990, his back problems had been increasing.  He noted 
pain occurring at the belt line and, at present, radiating 
down the back of the left leg to the level of the knee.  
Medication was noted to relieve the pain.  The examiner noted 
that the veteran could not state the frequency of his flare-
ups or exacerbations and noted only that his leg hurt all day 
long.  The veteran denied paresthesia, weakness, and falls.  
While the veteran reported that he was unable to sit for 10 
minutes, it was noted that he sat for 25 minutes during the 
examination.  The examiner noted that, remotely, the veteran 
had used a brace for his back.  He stated that the veteran 
did not require bed rest with flare-ups, and that the passage 
of time improved his symptoms.  Also, the examiner reported 
that the veteran had last received interventional physical 
therapy in 1990 and 1991, and that he was seen by a 
chiropractor in 1994.  It was noted that plain films 
completed at a VA facility in 1993 revealed degenerative disk 
disease at L5-S1, minimal spondylosis at the anterior-
superior aspect of L4, and no other abnormality.  Physical 
examination revealed that the veteran was able to ambulate 
approximately 150 feet without distress, without the use of 
assistive devices, and without an altered gait.

Regarding clinical evaluation of the veteran's back, the 
examiner stated that the veteran had no "CVA" 
(costovertebral angle) or spinal tenderness with palpation or 
percussion.  He was reportedly able to forward flex to 
approximately 80 degrees and bend laterally to approximately 
30 degrees bilaterally.  The straight leg raising test was 
noted to be negative from both a seated and a supine 
position.  Regarding the hips, the examiner found that the 
veteran was able to flex the hips with knees straight to 
approximately 50 degrees.  This maneuver resulted in 
posterior thigh pain bilaterally.  With the knee flexed, the 
veteran was able to demonstrate hip movement to 120 degrees 
bilaterally.  Maneuvers testing internal rotation of the hips 
reportedly resulted in groin pain, although internal and 
external rotation was possible bilaterally to approximately 
40 degrees.  Adduction of the hips was found to be possible 
bilaterally to 30 degrees; abduction of the hips was achieved 
bilaterally to 45 degrees.  Toes were noted to be down-going 
and the veteran was able to demonstrate heel to shin maneuver 
for coordination testing.  He also demonstrated symmetrical 
strength of hip flexors and extensors, quadriceps, and 
hamstrings, as well as dorsiflexion and plantar flexion.  
Patellar DTRs were noted to be intact and symmetrical.  The 
diagnosis was degenerative joint disease of the lumbosacral 
spine; degenerative disk disease, L5-S1 intervertebral space; 
questionable osteoblastic lesion of the left iliac bone; and 
osteoporosis of the lumbosacral spine. 	

In June 1999, the veteran and his attorney were issued an 
SSOC indicating that the veteran's claim for a rating in 
excess of 10 percent was denied. 

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known previously as the United States 
Court of Veterans Appeals, prior to March 1, 1999), has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Hence, 
VA has a duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.159 (1998).  In this case, the veteran has 
reported dissatisfaction with the current  rating assigned 
for his service-connected sacro-iliac disorder and, 
similarly, the claim is well grounded.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.
38 C.F.R. § 4.7.

The Court of Appeals for Veterans Claims has also stated 
that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
must be considered.  See Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).

In the instant matter, we are satisfied that all relevant 
facts have been properly developed in this case.  While the 
veteran's claims file could not be reconstructed in its 
entirety, the record contains all the information necessary 
for the Board to accurately rate the current severity of the 
veteran's service-connected sacro-iliac disorder.  The 
veteran was given an opportunity to testify at a hearing in 
November 1998 and his service-connected disorder was examined 
as recently as January 1999. 

The disability due to the veteran's service-connected sacro-
iliac disorder is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71, Diagnostic Code (DC) 5294, for sacro-
iliac injury and weakness.  Disorders of the sacro-iliac 
region are rated analogous to strains of the lumbosacral 
region under DC 5295.  This code provides for a 40 percent 
rating if the strain is severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint spaces, or 
some of the above with abnormal mobility on forced motion.  A 
20 percent rating is in order when the lumbosacral strain is 
manifested by muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 10 percent rating is warranted when there is 
characteristic pain on motion.  

According to the most recent medical evidence on file (the 
January 1999 VA examination report), the veteran has low back 
pain with degenerative disk disease at L5-S1 and slight 
spondylosis, which produces slight limitation of range of 
motion.  While he had complaints of pain that radiated down 
the left leg and some limitation of motion, there have been 
no findings of severe listing of the whole spine, muscle 
spasm, positive Goldthwaite's sign, or loss of lateral 
motion.  In addition, range of motion testing revealed that 
the veteran's low back or sacro-iliac problems caused slight, 
not moderate limitation of forward flexion, as well as a 
slight reduction in, but not loss of lateral bending.  
Without findings of more severe symptomatology, a rating in 
excess of 10 percent is not warranted under DC 5294.

The Board notes that the veteran's back disorder may also be 
rated under DC 5293 for intervertebral disc syndrome.  Under 
that provision, a 10 percent rating is warranted when 
intervertebral disc syndrome is mild; a 20 percent rating is 
in order when the intervertebral disc syndrome is moderate, 
with recurring attacks.  A 40 percent rating is warranted if 
the disorder is severe, with recurring attacks and 
intermittent relief.  The maximum rating of 60 percent is for 
application if the disorder is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief.

While the veteran has been diagnosed with degenerative disk 
disease, a review of his symptomatology makes it clear that a 
rating in excess of 10 percent is not warranted.  In this 
regard, the Board notes that, during the last examination, 
the physician did not find that the disorder was more than 
mild.  Specifically the examiner noted that the veteran 
denied any paresthesia or weakness, that he was able to 
ambulate without distress or an altered gait, that straight 
leg raising was noted to be negative, and that DTR's were 
intact and symmetrical.  He did not find any evidence of a 
neurological involvement, muscle spasm, or severe or even 
moderate recurring attacks.  The Board notes that the 
examiner reported that the veteran did not require bed rest 
during flare-ups, and that the passage of time improved the 
symptoms.  Without evidence of at least moderate recurring 
attacks of intervertebral disc syndrome, a rating in excess 
of 10 percent is not appropriate under DC 5293.   

Moreover, the Board notes that, since range of motion testing 
revealed that the veteran's limitation of motion is only 
slight, an increased rating under DC 5292 (for limitation of 
motion of the lumbar spine) is not warranted.  

We further find that the symptoms of the veteran's sacro-
iliac disorder do not approach the level of a moderate 
disability under DC 5292, 5293, or 5295, and that a rating in 
excess of 10 percent is therefore not supported by the 
evidence of record.  The preponderance of the evidence is 
against the claim, and thus the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  For this reason, the claim for an 
increased rating must be denied.

We have also considered the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995), wherein it was held that ratings based 
upon limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45, and the effects of pain and other symptoms 
on use and flare-ups must be taken into account in rating the 
disability.  In this case, the veteran has not specifically 
reported having any flare-ups, but rather, he has indicated 
that his pain is relatively steady.  As noted earlier, the 
veteran did not require bed rest with any flare-ups, and his 
symptoms were reportedly improved by the passage of time.  
Finally, the latest VA examinations have not shown that the 
veteran has more than slight limitation of motion, with no 
weakness and no fatigue.  This degree of impairment is 
already considered in the current 10 percent evaluation under 
the Rating Schedule.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected sacro-iliac disorder is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

